UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1740



NORA L. FOZARD,

                                              Plaintiff - Appellant,

          versus


PUBLISHERS CLEARING HOUSE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-149-1)


Submitted:   December 22, 1999            Decided:   February 8, 2000


Before WILKINS and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. Holton, Natalie J. McKinney, MOORE & VAN ALLEN,
P.L.L.C., Durham, North Carolina, for Appellant.       Robert W.
Spearman, R. Bruce Thompson, II, PARKER, POE, ADAMS & BERNSTEIN,
L.L.P., Raleigh, North Carolina; James W. Harbison, Jr., MORGAN,
LEWIS & BOCKIUS, L.L.P., New York, New York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nora Fozard appeals the district court’s order granting Appel-

lee’s motion to dismiss.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Fozard v.

Publishers Clearing House, Inc., No. CA-98-149-1 (M.D.N.C. Apr. 29,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2